Citation Nr: 1818425	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from November 1956 to November 1958.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in July 2012 and April 2013 by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the electronic claims file.

In March 2017, the Board remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability under 38 C.F.R. § 3.385 was present during the pendency of the claim and is causally related to noise exposure during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  As the Board is taking action favorable to the Veteran by granting entitlement to service connection for bilateral hearing loss, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In written statements and the December 2016 hearing transcript of record, the Veteran asserted that his bilateral hearing loss is causally related to noise exposure during active service, including his in-service duties as an armored crewman around heavy artillery.  The Veteran reported that he received in-patient treatment for hearing loss during service in 1957 at Fort MacArthur and was rejected for employment by the United States Postal Service (USPS) in 1965 (Salinas, Kansas) and 1986 (Melbourne, Florida).  He indicated that he worked in masonry installing concrete for a few years after service before becoming an antique business owner/rental property manager in 1970.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A February 2011 response from National Personnel Records Center (NPRC) detailed that the Veteran's service treatment records were destroyed in the 1973 NPRC fire as well as reflected that there were no SGO (Surgeon General Office) reports for the Veteran.  When service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was AAA AW Crewman.  The Veteran also submitted photographs of himself working around heavy artillery during service.  While Fort MacArthur reported that it did not have any records concerning in-service clinical treatment for the Veteran in 1957, the USPS simply did not respond to requests for records concerning his employment application rejections due to hearing loss. 

In the March 2012 VA examination report and addendum June 2012 VA medical opinion, the Veteran indicated that he loaded 90 millimeter cannons in the Army and denied occupational noise exposure in the antique and rental housing business.  His recreational noise exposure was noted to include use of a drill and lawnmower.  

Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
25
25
50
60
LEFT
90
90
80
85
100

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and N/A in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  

After reviewing the records and examining the Veteran, the examiner opined that the Veteran's hearing loss was less likely as not (less than 50/50 probability) related to noise exposure based on the available information in the claims file.  In the cited rationale, the examiner acknowledged that the Veteran's armor crewman MOS indicated highly-probable noise exposure in service.  Because his service treatment records were fire-related, the examiner noted that there were no audiograms to show he had normal hearing upon separation from service.  It was also noted that during his March 2012 VA examination, the Veteran stated that he started seeing doctors for his hearing loss in the early 1960s.  However, the examiner further highlighted that in an August 2006 VA audiology note, the Veteran reported a history of left ear hearing loss since 1990 that had worsened in the last three to four years.  The Veteran was also noted to assert that his left ear was not as good as his right ear, as his left side was on the side of the cannons he loaded.  The examiner opined that the head shadow effect did not explain the significant asymmetry in hearing thresholds between the Veteran's right ear and left ear.  The examiner further indicated that according to the reference Noise and Military Service-Implications for Hearing Loss and Tinnitus Institute of Medicine National Academy of Sciences 2006, there was no reasonable basis for delayed-onset hearing loss.  However, the examiner further opined that the Veteran should be given the benefit of the doubt regarding his tinnitus due to his MOS indicating highly probably noise exposure and the absence of audiograms that could show a change in hearing thresholds during service.

In view of the totality of the evidence, including the Veteran's documented duties as an armored crewman during service, conceded in-service noise exposure to large artillery, his limited post-service recreational and occupational noise exposure, the findings of bilateral hearing loss under 38 C.F.R. § 3.385 during the appeal period, the decreased probative value of the June 2012 VA medical opinion due to the examiner's failure to fully address the Veteran's lay assertions concerning bilateral hearing loss since service (such as his repeated rejections for USPS employment in 1965 and 1986 due to hearing loss), and the competent and credible lay assertions of record, the Board finds that Veteran's bilateral hearing loss cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


